The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, Arkansas 72701
Dear Senator Malone:
This is in response to your request for an opinion on the following question:
  Can the City of Fayetteville Fire Department legally refuse to provide backup fire fighting assistance on the University of Arkansas' Main Agricultural Experiment Station at Fayetteville?
You note that the Agricultural Station is surrounded by the City of Fayetteville but is specifically excluded from the city and is "outside the city limits." The station lies in the Johnson Area Volunteer Fire District and is a dues paying member of that district. You also note that the Fayetteville Fire Department apparently has a long standing unwritten mutual aid agreement with the Johnson Area VFD and apparently is willing to provide backup assistance to the Johnson Area VFD district in all areas other than the Main Agricultural Experiment Station.
It is my opinion that resolution of your question will require the investigation and determination of factual issues which this office is neither equipped nor empowered to undertake. I will, however, set out the relevant law surrounding the question.
It should be initially noted that A.C.A. § 14-53-102 (1987) enables cities and towns to pass an ordinance authorizing the use of city fire department equipment and personnel to fight fires outside the city limits. The extent of this authority may be prescribed by terms, conditions and restrictions in the ordinance. A.C.A. § 14-53-102(a). I have not been provided with any information as to whether such an ordinance exists, nor consequently any information concerning the contents of any such ordinance. Reference to the specific provisions of such an ordinance would be necessary in order to provide a definitive answer to your question.
Additionally, it should be noted that A.C.A. §§ 14-284-401 — 409 (Cum. Supp. 1991), which establish a procedure for the distribution of insurance premium taxes to fire protection entities, contain a provision stating that:
  No municipality shall receive funds under the subchapter unless it is willing to provide fire protection through mutual aid agreements in areas within five (5) miles of its corporate limits. Such municipalities shall not be required to respond when, in the opinion of proper municipal authorities, municipal property or fire classification rating would be jeopardized.
A.C.A. § 14-284-406(b) (Cum. Supp. 1991).
It is possible, therefore, under the statute above, that even if the City of Fayetteville Fire Department is not compelled as a legal matter to provide "backup service," to the Agricultural Station, it may not be eligible for insurance premium tax funds if it does not. You have indicated that there is a longstanding "unwritten" mutual aid agreement between the City of Fayetteville and the Johnson Area Volunteer Fire Department. I am of course unable to construe the requirements of any such "unwritten" agreement. The statute cited above, however, requires a city fire department to enter into mutual aid agreements to provide service within five miles of its corporate limits if it wishes to receive a distribution of insurance premium taxes. The municipality is not, however, required to provide this service if the proper municipal authorities believe that municipal property or fire classification would be endangered. I have not been provided with any information as to whether municipal officials have made any such determination or determinations with regard to backup service at the Main Agricultural Experiment Station, and as such, am unable to answer your question definitively.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh